SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 VANGUARD MALVERN FUNDS (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) STATE OF DELAWARE SEE BELOW (STATE OF INCORPORATION OF ORGANIZATION) (IRS EMPLOYER IDENTIFICATION NO.) C/O VANGUARD MALVERN FUNDS P.O. BOX 2600 19482 VALLEY FORGE, PA (ZIP CODE) (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be registered: Exchange I.R.S.
